Title: To Thomas Jefferson from Sarah Blackden, 4 January 1802
From: Blackden, Sarah
To: Jefferson, Thomas


          
            Sir!
            New York January the 4th. 1802.No. 260 Pearl Street.
          
          The friendship with which you condescended to honor my late Husband and myself in former years and your favorable reception of him a few months ago, lead me to the liberty of writing you on the subject of the Compensation which we had hoped for from our Country as due to his services and sacrafices in the late War for its Independence.
          The public prints have probably ‘ere now announced to you the death of Colo. Blackden.—This melancholy and distressing, and at the same time sudden and unexpected event, took place on the Evening of the 22nd. ulto. after a short tho’ severe illness, which commenced just at the moment when he intended to have prepaired a renewal of his memorial or Petition to Congress.—As this task now devolves on me as the legal and only representative of my Husband, I have by recommendation of his Honor the Vice President and other Gentlemen of Influence and respectability, determined to undertake it.
          To General Bailey, one of the representatives from this State, who in the last Session was kind Enough to bring forward this subject, I shall under the present date transmit my Petition together with such documents as were then Exhibited.—It is my intention to write also to Mr Rutledge and Colo. Talmadge in the lower House and to Mr Baldwin, Mr. Brown & Mr Bradlie of the Senate. but to your Excellency I can address myself with more freedom.  Your Humane feelings, the Knowledge you have had of our situation at the close of the war, and after of our subsequent losses, of the Colonels confinement to the use of Crutches during more than Seven of the last years of his life, of our total deprivation of income in Consequence, and of the reasonableness of our pretentions on the Score of Public relief, all tend to inspire me with Confidence that you will be interested in my behalf and that you will Cause to be done whatever you can consistently with your high Station for procuring me that provision and protection which under all circumstances I shall be found to merit.
          I pray your Excellencys Indulgence for this Intrusion and am With Great respect & Consideration Your Excellencys Most Humble & Afflicted Servt.
          
            Sarah Blackden
          
        